DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "248" and "252" have both been used to designate “the top contact”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "250" and "254" have both been used to designate “the bottom contact.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In paragraph 0029, the top contact 248 is disposed on the top side of the substrate and the bottom contact 250 is disposed on the backside of the substrate. However, in Fig 2L, the bottom contact is shown to be on the topside. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites the limitation where “the plurality of backside features are frustum-shaped etch pits” the specification provides support for forming frustum-shaped etch pits on the topside of the substrate combined with trenches on the backside of the substrate. The prior art fails to provide support for providing frustum shaped etch pits on either the backside or topside of the substrate as required by the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Dang et al. (US 8518829).
As to claim 1, Dang et al. discloses a substrate having a plurality of topside features on a topside of a substrate; a plurality of backside features on a backside where the topside and backside features are aligned with each other; a plurality of openings connecting the topside and backside features and a dielectric material formed over the substrate where the dielectric material within the topside features has nanopores at or near the center of the openings (see Fig. 9, col. 4, line 1 – col. 5, line 39).
    PNG
    media_image1.png
    663
    1070
    media_image1.png
    Greyscale


As to claim 5, the backside features are trenches (see Fig. 9). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (US 8518829) as applied to claim 1 above.
The teachings of Dang et al. as applied to claim 1 are as stated above.
Dang et al. does not explicitly state the diameter of the pore is about 1 and about 2 nanometers as required by claim 3.  
Dang et al. does stated the diameter of the nanopore is a few nanometers (see). The size of the nanopore controls the molecules that are move between the fluidic reservoirs therefore it is a result effective variable. It would have been obvious to one having ordinary skill int eh art before the effective filing date of the claimed invention to modify the substrate of Dang . 

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 90187937) in view of Dang et al. (US 8518829).
The teachings of Dang et al. as applied to claim 1 are as stated above.

As to claim 1, Turner et al. discloses a substrate having a plurality of topside features on a topside of a substrate; a plurality of backside features on a backside where the topside and backside features are aligned with each other; a plurality of openings connecting the topside and backside features and a dielectric material formed over the substrate where the dielectric material has nanopores at or near the center of the openings (see Fig.2, holes are formed through insulating layers to form the nanopores, see col. 12, lines 55-59)

    PNG
    media_image2.png
    259
    692
    media_image2.png
    Greyscale

Turner fails to teach the dielectric material is formed in each of the topside features as claimed. 
Dang et al. discloses a nanopore array that can be used in DNA sequencing without the need for wafer bonding. Dang et al. discloses applying the dielectric material to the topside of the substrate and forming a nanopore within the dielectric material to allow passage between the topside and backside of the substrate. 

    PNG
    media_image1.png
    663
    1070
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Turner to include the formation of the insulating layer (dielectric) layer as taught by Dang et al. One would ahe been motivated to do so in order to provide an array that is cost effective and provides adequate protection of the material being tested while transferring from the topside to the bottom side especially since both references are directed to forming of nanopore arrays having insulating layers formed between the topside and bottomside.
As to claims 2 and 3, Turner et al. states the nanopores can be 1-5 nanometers in diameter (see col. 38, lines 1-3).
As to claim 4, Turner et al. teaches the topside feature is frustum shaped etch pits (see Fig.).
As to claim 5, the backside features are trenches (see Fig. of Turner).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715